Bailey, J. Our jurisdiction of this appeal is questioned on 'two grounds, viz: first, that it is a case in which a freehold is involved; and second, that it is a case relating to revenue. That the case as it was presented to the court below involved a freehold, we think cannot be questioned. The bill, among other things, alleges the existence of two tax deeds, purporting to convey the title to the premises in question to the city of Chicago, but at the same time sets up various matters, by reason of which it claims that said deeds are void, and prays that they may be so declared, and removed as a cloud upon the complainant’s title. The city, by its answer, alleges the validity of these deeds, and claims that under them it holds a good and valid title to said premises. Evidence was introduced in support of these various allegations, and by the decree the court found that the deeds were void, and ordered that they be removed, annulled and rendered of no effect, as a cloud upon the complainant’s title. The cases of Gage v. Bailey, 7 Bradwell, 619, and Gage v. Scales, 100 Ill. 218, are authorities directly in point, showing that under these facts a freehold is involved. It may be observed, however, that Phebe H. Brown, the appellant, is the only party who has assigned errors, and as the decree, so far as it sets aside and annuls the tax deeds, is a decree in her favor, she is in no position to call it in question, and no point as to the propriety of that portion of the decree can be made in this court. It would seem, then, that whatever may have been the questions in the court below, no question of freehold can arise here; and it may be doubted whether our jurisdiction is not to be determined by the nature of the questions presented by the appeal, rather than of those which were litigated below. But we do not feel called upon to decide this proposition, since upon the other ground above mentioned, we are clearly without jurisdiction. The principal object of the suit was to compel the tenant to pay the taxes on the demised premises, in accordance with the covenant in her lease. The city was brought in as a necessary party, and the main controversy arose between the tenant and the city, in relation to the validity of the taxes, and the amount remaining unpaid. By the decree, their validity was established, tlieir amount ascertained, and the tenant was ordered, within ninety days, to pay them to the city. These taxes were all portions of the revenue taxes of the city, levied during various years after the execution of the lease. It seems too plain for argument that the suit “ relates to revenue,” within the meaning of the statute. The decree was a final adjudication between the city, the body to which the taxes were payable, and the tax payer, as to the legality of tlie taxes, as to their amount, and ordering their payment, and as effectually and conclusively settles and determines all those questions, as though the city itself had instituted the suit. The appeal, then, under the present statute, should have been taken to the Supreme Court. Appeal dismissed.